        Case 1:16-cr-00024-DAD Document 85 Filed 10/27/20 Page 1 of 3
   DARRYL YOUNG #255894
 1 Attorney at Law
     Law Offices of Darryl E. Young, P.C.
 2 650 West 20th Street,
     Merced, California 95340
 3 Telephone: 209.354.3500
     Facsimile: 209.354.3502
 4 Email: Darrylyounglaw@gmail.com

 5 Attorney for Defendant
     Ryan Freitag
 6

 7

 8
                         IN THE UNITED STATES DISTRICT COURT
 9
                           EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                    )      1:16-CR-00024-DAD
12                                                )
            Plaintiff,                            )       STIPULATION CONTINUING
13                                                )       STATUS CONFERENCE; ORDER
                                                  )
14          v.                                    )
                                                  )
15                                                )
     RYAN FREITAG,                                )
16                                                )      Proposed date: DECEMBER 2,
                                                  )      2020 at 2 p.m.
17                                                )
            Defendant.                            )      Court: Hon. Erica P. Grosjean
18                                                )
19          This case is set for a status conference on November 2, 2020. On April 17, 2020, this

20 Court issued General Order 617, which suspends all jury trials in the Eastern District of

21
     California scheduled to commence before June 15, 2020, and allows district judges to continue
22
     all criminal matters to a date after June 1. This order and previous General Orders were entered
23

24 to address public health concerns related to COVID-19. Currently, and until further order, the

25 Fresno courthouse is closed, and all court appearances take place through Zoom. Mr. Freitag is

26
     hearing impaired and requires the services of the CAARTT reporter. He is currently housed in
27
     the Lerdo jail and would have to appear via Zoom.
28
        Case 1:16-cr-00024-DAD Document 85 Filed 10/27/20 Page 2 of 3

            In order to avoid unnecessary cost and inconvenience to the Court defense agrees to
 1
     stipulate to a continuance.
 2

 3          In addition, defense counsel request for the status conference to be continued as the

 4 defendant is currently not prepared to admit the allegations in the petition for a supervised

 5
     release violation, and the defense requests additional time to prepare for the next hearing, and
 6
     the government does not object. Accordingly, the parties have agreed to move the next court
 7

 8 appearance to December 2, 2020, before the duty magistrate judge.

 9
                                                  STIPULATION
10

11        Defendant, by and through defendant’s counsel of record and Plaintiff United States of
     America, by and through its counsel of record, stipulate as follows:
12

13          1.      By previous order, this matter was set for a status conference on November 2,
            2020.
14

15          2.      By this stipulation, the parties move to continue the status conference until
            December 2, 2020. Because this matter involves an alleged violation of the defendant’s
16          supervised release, the Speedy Trial Act is does not apply.
17

18          DATED: October 26, 2020.               /s/ Darryl Young
                                                   Darryl E. Young,
19                                                 Attorney for Ryan Freitag
20
            DATED: October 26, 2020.
21                                                 /s/ David L. Gappa___________ ______
                                                   David L. Gappa,
22                                                 Attorney for United States of America
23

24

25

26

27

28
                                                      2
      Case 1:16-cr-00024-DAD Document 85 Filed 10/27/20 Page 3 of 3


 1                                           ORDER

 2        IT IS SO ORDERED that the Status Conference is continued from November 2, 2020 to

 3   December 2, 2020, at 2:00 p.m. before Magistrate Judge Sheila K. Oberto.

 4 IT IS SO ORDERED.

 5
      Dated:    October 27, 2020                       /s/ Barbara   A. McAuliffe       _
 6                                                 UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               3
